DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 8/23/2022.   Claims 1-26 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 10/15/2020 have been accepted and considered by the Examiner.

Response to Arguments
4.	In the Response filed August 23, 2022, Applicant presented arguments that the pending claims patentably distinguish over the cited references.  These arguments have been considered, but are not persuasive, as discussed hereafter.
5.	The Response argued as follows:
	A.	The cited references do not teach or suggest to “store each dictionary vector along with a classification indicator” as recited in Claim 1 (and similarly in Claims 11 and 19).  However, Section IIIB of Woodbridge describes “Potential targets of spoofing attacks are converted to features vectors with the CNN described above.  These feature vectors are indexed using ten randomized KD-Trees.”  The features vectors are cited as a “dictionary vector” and the KD-trees are cited as “a classification indicator.”  The Response further stated that the KD-trees “index the target vectors for similarity searching.”  Assuming inter alia this assertion is true, it still does not prevent the KD-trees from meeting the broadest reasonable interpretation of the claim language.  The Response further states “Woodbridge cannot ‘report the classification indicators’ (e.g., last name, first name, country) because it does not associate a classification with each of the potential targets.”  It is noted the definition of “classification indicators” cited “(e.g., last name, first name, country)” is included in the specification at paragraph 38, but is not recited in any of the claims.  It is noted that it is improper to import claim limitations from the specification.  See MPEP 2111.01(II).  Accordingly, the pending claims cannot distinguish over the cited art based on limitations found in the specification, but not the claims.
	B.	With regard to Claims 4, 16, and 24, the Response stated “Woodbridge does not say anything about ‘each word vector is created without storing the corresponding word from the batch’” and cited Int'l Bus. Machs. Corp. v. lancu, No. 2018-1065 (Fed. Cir. Apr. 1, 2019).  This is not considered persuasive, as there is no need for the device of Woodbridge to separately store the corresponding words from the batch, and thus it would be obvious to not store the corresponding words to one of ordinary skill in the art at the time the invention was made in view of Woodbridge.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over “Detecting Homoglyph Attacks with a Siamese Neural Network” (Woodbridge et al., hereinafter “Woodbridge”) (Listed in IDS of February 19, 2021.)  in view of US Pat. App. Pub. No. 20200380312 (Khan et al., hereinafter “Khan”).
	With regard to Claim 1, Woodbridge describes:
	“A system for classifying words in a batch of words, comprising:
create dictionary vectors for each of a plurality of dictionary words using a neural network (NN); (Section IIIB describes converting potential targets (cited as “dictionary words”) to vectors)
store each dictionary vector along with a classification indicator corresponding to the associated dictionary word; (The KD Trees in Section IIIB are cited as “classification indicators”)
create word vectors for each word in a batch of words for classification using the NN; (Section III, points 1 and 2 as shown below)

    PNG
    media_image1.png
    392
    719
    media_image1.png
    Greyscale

find one or more closest matching dictionary vectors for each word vector; (Section III, point 3 as shown below) and

    PNG
    media_image2.png
    148
    709
    media_image2.png
    Greyscale

report the classification indicators for the one or more closest matching dictionary vectors for each word vector in the batch. (Section III, point 3)
Woodbridge does not explicitly describe “at least one memory device storing instructions for causing at least one processor to:”
However, Khan describes a Siamese CNN model (paragraph 20) stored on a memory device as instructions (paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the instructions as described by Khan into the system of Woodbridge to implement the system on a computer, as described at paragraph 5 of Khan.
With regard to Claim 3, Woodbridge describes “the NN is a convolutional neural network.” (Section IIIB)
With regard to Claim 4, Woodbridge describes “each word vector is created without storing the corresponding word from the batch.”  (Section IIIB describes that the feature vectors are generated from the potential targets, and does not describe storing the corresponding word from the batch.)
With regard to Claim 5, Woodbridge describes “each dictionary vector and corresponding classification indicator are indexed to facilitate similarity searching.”  (Section IIIB describes KD Trees which are an indexed classification indicator.)

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge in view of Khan and further in view of “LSDE: Levenshtein Space Deep Embedding for
Query-by-string Word Spotting” (Gomez et al., hereinafter “Gomez”).  (Listed in IDS of February 19, 2021.)
With regard to Claim 2, Woodbridge in view of Khan does not explicitly describe “the dictionary words and the words in the batch are encoded into a 30 character by 50 length matrix.”
However, page 500, section IIA of Gomez describes 26 by 24 encoding matrices.  Thus, Gomez recognizes the dimensions of an encoding matrix to be result-effective variables.  Accordingly, It would have been a matter of routine experimentation to modify Woodbridge in view of Khan to include a 30 by 50 encoding matrix.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the encoding matrix as suggested by Gomez into the system of Woodbridge and Khan to get a desired word size, as described at section IIA of Gomez.

    PNG
    media_image3.png
    173
    758
    media_image3.png
    Greyscale


9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge in view of Khan and further in view of US Pat. App. Pub. No. 20200285910 (Steelberg et al., hereinafter “Steelberg”)
	With regard to Claim 6, Woodbridge describes “each of the one or more closest matching dictionary vectors has an associated score.”  (Section V describes that similar words have small Euclidian distances (cited as “an associated score.”)
Woodbridge in view of Khan does not explicitly describe “reporting the classification indicators for the one or more closest matching dictionary vectors for each word vector in the batch comprises: for each word in the batch, selecting the highest score for each classification indicator; and averaging the selected highest scores for each classification indicator.”
However, Steelberg describes “reporting the classification indicators for the one or more closest matching dictionary vectors for each word vector in the batch comprises:
for each word in the batch, selecting the highest score for each classification indicator; (Paragraph 55 describes that the overall certainty score can be the average of two or more of the highest probability accurate values received from various classification engines.  Thus, the highest scores are chosen.) and
averaging the selected highest scores for each classification indicator.”  (Paragraph 55 describes that the overall certainty score can be the average of two or more of the highest probability accurate values received from various classification engines.  Thus, the highest scores are averaged.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the highest score averaging as described by Steelberg into the system of Woodbridge and Khan to prevent low scores from skewing the results, as described at paragraph 57 of Steelberg.

10.	Claims 7, 8, 10-12, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge in view of Khan and further in view of US Pat. App. Pub. No. 20090157652 (Barbosa et al., hereinafter “Barbosa”) and US Pat. App. Pub. No. 20190364088 (Fu et al., hereinafter “Fu”)
	With regard to Claim 7, Woodbridge describes “training the NN, (Section III, point 2 (shown above)) including:
calculating a similarity metric for multiple pairs of a plurality of training words; (Section V describes that similar words have small Euclidian distances (cited as “a similarity metric.”)
creating a pair of training vectors for each of the multiple pairs of training words using the NN and a twin of the NN;  (Section III describes training a Siamese CNN)

    PNG
    media_image4.png
    253
    766
    media_image4.png
    Greyscale

Woodbridge and Khan do not explicitly describe:
“calculating a cosine similarity between each pair of training vectors; and
comparing the similarity metric and the cosine similarity for each pair of training words and adjusting the NN based on the comparison.”
However, paragraph 45 of Barbosa describes calculating a cosine similarity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cosine similarity as described by Barbosa into the system of Woodbridge and Khan to generate a more accurate similarity value, as described at paragraph 15 of Barbosa.
Woodbridge, Khan, and Barbosa do not explicitly describe:
“comparing the similarity metric and the cosine similarity for each pair of training words and adjusting the NN based on the comparison.”
However, paragraph 10 of Fu describes comparing a cosine similarity to another performance indicator.  (Woodbridge describes a performance indicator that is a similarity.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cosine similarity comparison as described by Fu into the system of Woodbridge, Khan, and Barbosa to map the cosine similarity to the performance measure, as described at paragraph 15 of Fu.
With regard to Claim 8, Woodbridge describes “the training words comprise the dictionary words.”  (Section III, point 2, shown above).
	With regard to Claim 10, Woodbridge and Khan do not explicitly describe “the cosine similarity is calculated by dividing the dot product of the pair of training vectors by the product of their Euclidean norms.”
However, paragraph 45 of Barbosa describes calculating a cosine similarity by dividing the dot product of the pair of training vectors by the product of their Euclidean norms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cosine similarity as described by Barbosa into the system of Woodbridge and Khan to generate a more accurate similarity value, as described at paragraph 15 of Barbosa.
With regard to Claim 11, Woodbridge describes:
“A system for classifying words in a batch of words, comprising:
train a convolutional neural network (CNN), (Figure 2) including:
encoding each of a plurality of training words into matrix form; (Section III, points 1 and 2 as shown above)

calculating a similarity metric for multiple pairs of the plurality of training words; (Figure 2, Euclidian distance)
creating a pair of training vectors for each pair of encoded training words corresponding to the multiple pairs using the CNN and a twin of the CNN; (Section III, points 1 and 2 as shown above)
storing the trained CNN;
encode each of a plurality of dictionary words into matrix form; (Section III, points 1 and 2 as shown above)
create dictionary vectors for each of the plurality of encoded dictionary words using the trained CNN; (Section IIIB describes converting potential targets (cited as “dictionary words”) to vectors)
store each dictionary vector along with a classification indicator corresponding to the associated dictionary word; (The KD Trees in Section IIIB are cited as “classification indicators”)
encode each word in a batch of words for classification into matrix form; (Section III, points 1 and 2 as shown above)
create word vectors for each encoded word in the batch using the trained CNN; (Section III, points 1 and 2 as shown above)
find one or more closest matching dictionary vectors for each word vector; (Section III, point 3, shown above) and
report the classification indicators of the one or more closest matching dictionary vectors for each word vector in the batch. (Section III, point 3, shown above)
Woodbridge does not explicitly describe “at least one memory device storing instructions for causing at least one processor to:
calculating a cosine similarity between each pair of training vectors; and
comparing the similarity metric and the cosine similarity for each pair of training words and adjusting the CNN based on the comparison.”
However, Khan describes:
“at least one memory device storing instructions for causing at least one processor to:”
In this regard, Khan describes a Siamese CNN model (paragraph 20) stored on a memory device as instructions (paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the instructions as described by Khan into the system of Woodbridge to implement the system on a computer, as described at paragraph 5 of Khan.
Woodbridge in view of Khan does not explicitly describe:
“calculating a cosine similarity between each pair of training vectors; and
comparing the similarity metric and the cosine similarity for each pair of training words and adjusting the CNN based on the comparison.”
However, paragraph 45 of Barbosa describes calculating a cosine similarity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cosine similarity as described by Barbosa into the system of Woodbridge and Khan to generate a more accurate similarity value, as described at paragraph 15 of Barbosa.
Woodbridge, Khan, and Barbosa do not explicitly describe:
“comparing the similarity metric and the cosine similarity for each pair of training words and adjusting the CNN based on the comparison.”
However, paragraph 10 of Fu describes comparing a cosine similarity to another performance indicator.  (Woodbridge describes a performance indicator that is a similarity.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cosine similarity comparison as described by Fu into the system of Woodbridge, Khan, and Barbosa to map the cosine similarity to the performance measure, as described at paragraph 15 of Fu.
With regard to Claim 12, Woodbridge describes “the training words comprise the dictionary words.”  (Section III, point 2, shown above).
With regard to Claim 14, Woodbridge and Khan do not explicitly describe “the cosine similarity is calculated by dividing the dot product of the pair of training vectors by the product of their Euclidean norms.”
However, paragraph 45 of Barbosa describes calculating a cosine similarity by dividing the dot product of the pair of training vectors by the product of their Euclidean norms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cosine similarity as described by Barbosa into the system of Woodbridge and Khan to generate a more accurate similarity value, as described at paragraph 15 of Barbosa.
With regard to Claim 16, Woodbridge describes “each word vector is created without storing the corresponding word from the batch.”  (Section IIIB describes that the feature vectors are generated from the potential targets, and does not describe storing the corresponding word from the batch.)
With regard to Claim 17, Woodbridge describes “each dictionary vector and corresponding classification indicator are indexed to facilitate similarity searching.”  (Section IIIB describes KD Trees which are an indexed classification indicator.)

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge in view of Khan, Barbosa, and Fu and further in view of Gomez.
With regard to Claim 15, Woodbridge in view of Khan, Barbosa, and Fu does not explicitly describe “the training words, the dictionary words, and the words in the batch are encoded into a 30 character by 50 length matrix.”
However, page 500, section IIA of Gomez describes 26 by 24 encoding matrices.  Thus, Gomez recognizes the dimensions of an encoding matrix to be result-effective variables.  Accordingly, It would have been a matter of routine experimentation to modify Woodbridge in view of Khan to include a 30 by 50 encoding matrix.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the encoding matrix as suggested by Gomez into the system of Woodbridge in view of Khan, Barbosa, and Fu to get a desired word size, as described at section IIA of Gomez.

12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge in view of Khan, Barbosa, and Fu and further in view of Steelberg.
With regard to Claim 18, Woodbridge describes “each of the one or more closest matching dictionary vectors has an associated score.”  (Section V describes that similar words have small Euclidian distances (cited as “an associated score.”)
Woodbridge in view of Khan does not explicitly describe “reporting the classification indicators for the one or more closest matching dictionary vectors for each word vector in the batch comprises: for each word in the batch, selecting the highest score for each classification indicator; and averaging the selected highest scores for each classification indicator.”
However, Steelberg describes “reporting the classification indicators for the one or more closest matching dictionary vectors for each word vector in the batch comprises:
for each word in the batch, selecting the highest score for each classification indicator; (Paragraph 55 describes that the overall certainty score can be the average of two or more of the highest probability accurate values received from various classification engines.  Thus, the highest scores are chosen.) and
averaging the selected highest scores for each classification indicator.”  (Paragraph 55 describes that the overall certainty score can be the average of two or more of the highest probability accurate values received from various classification engines.  Thus, the highest scores are averaged.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the highest score averaging as described by Steelberg into the system of Woodbridge and Khan to prevent low scores from skewing the results, as described at paragraph 57 of Steelberg.

13.	Claims 9, 13, 19, 20, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge in view of Khan, Barbosa, and Fu and further in view of US Pat. App. Pub. No. 11,256,760 (Corcoran et al., hereinafter “Corcoran”).
With regard to Claim 9, Woodbridge in view of Khan, Barbosa, and Fu does not explicitly describe “the similarity metric is equal to one less the Levenshtein edit distance divided by the length of the longest word in the pair.”
However, column 5, lines 16-19 of Corcoran describes that a normalized Levenshtein distance is used by dividing the Levenshtein by the maximum number of characters in either of the two comparison string.  Further, similarity values run from 0 to 1, as described at paragraph 45 of Barbosa.  Thus, taking one minus the value described by Corcoran simply creates the inverse similarity value (similarity runs from zero to one instead of one to zero, or vice versa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the similarity as described by Corcoran into the system of Woodbridge in view of Khan, Barbosa, and Fu to generate a normalized similarity value, as described at column 5, lines 16-19 of Corcoran.
With regard to Claim 13, Woodbridge in view of Khan, Barbosa, and Fu does not explicitly describe “the similarity metric is equal to one less the Levenshtein edit distance divided by the length of the longest word in the pair.”
However, column 5, lines 16-19 of Corcoran describes that a normalized Levenshtein distance is used by dividing the Levenshtein by the maximum number of characters in either of the two comparison string.  Further, similarity values run from 0 to 1, as described at paragraph 45 of Barbosa.  Thus, taking one minus the value described by Corcoran simply creates the inverse similarity value (similarity runs from zero to one instead of one to zero, or vice versa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the similarity as described by Corcoran into the system of Woodbridge in view of Khan, Barbosa, and Fu to generate a normalized similarity value, as described at column 5, lines 16-19 of Corcoran.
With regard to Claim 19, Woodbridge describes:
“A system for classifying words in a batch of words, comprising:
train a neural network (NN), (Figure 2) including:
calculating a similarity metric for multiple pairs of a plurality of training words; (Figure 2, Euclidian distance)
creating a pair of training vectors for each of the multiple pairs of training words using the NN and a twin of the NN; (Section III, points 1 and 2 as shown above)
create dictionary vectors for each of a plurality of dictionary words using the trained NN; (Section III, points 1 and 2 as shown above)
store each dictionary vector along with a classification indicator corresponding to the associated dictionary word; (The KD Trees in Section IIIB are cited as “classification indicators”)
create word vectors for each word in a batch of words for classification using the trained NN; (Section III, points 1 and 2 as shown above)
find one or more closest matching dictionary vectors for each word vector; (Section III, point 3 as shown above) and
report the classification indicators of the one or more closest matching dictionary vectors for each word vector in the batch. (Section III, point 3 as shown above)
Woodbridge does not explicitly describe “at least one memory device storing instructions for causing at least one processor to:
wherein the similarity metric is equal to one less the Levenshtein edit distance divided by the length of the longest word in the pair; and
calculating a cosine similarity between each pair of training vectors; and
comparing the similarity metric and the cosine similarity for each pair of training words and adjusting the NN based on the comparison.”
However, Khan describes:
“at least one memory device storing instructions for causing at least one processor to:”
In this regard, Khan describes a Siamese CNN model (paragraph 20) stored on a memory device as instructions (paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the instructions as described by Khan into the system of Woodbridge to implement the system on a computer, as described at paragraph 5 of Khan.
Woodbridge in view of Khan does not explicitly describe:
“wherein the similarity metric is equal to one less the Levenshtein edit distance divided by the length of the longest word in the pair; and
calculating a cosine similarity between each pair of training vectors; and
comparing the similarity metric and the cosine similarity for each pair of training words and adjusting the NN based on the comparison.”
However, paragraph 45 of Barbosa describes calculating a cosine similarity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cosine similarity as described by Barbosa into the system of Woodbridge and Khan to generate a more accurate similarity value, as described at paragraph 15 of Barbosa.
Woodbridge, Khan, and Barbosa do not explicitly describe:
“wherein the similarity metric is equal to one less the Levenshtein edit distance divided by the length of the longest word in the pair; and
comparing the similarity metric and the cosine similarity for each pair of training words and adjusting the CNN based on the comparison.”
However, paragraph 10 of Fu describes comparing a cosine similarity to another performance indicator.  (Woodbridge describes a performance indicator that is a similarity.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cosine similarity comparison as described by Fu into the system of Woodbridge, Khan, and Barbosa to map the cosine similarity to the performance measure, as described at paragraph 15 of Fu.
Woodbridge in view of Khan, Barbosa, and Fu does not explicitly describe “the similarity metric is equal to one less the Levenshtein edit distance divided by the length of the longest word in the pair.”
However, column 5, lines 16-19 of Corcoran describes that a normalized Levenshtein distance is used by dividing the Levenshtein by the maximum number of characters in either of the two comparison string.  Further, similarity values run from 0 to 1, as described at paragraph 45 of Barbosa.  Thus, taking one minus the value described by Corcoran simply creates the inverse similarity value (similarity runs from zero to one instead of one to zero, or vice versa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the similarity as described by Corcoran into the system of Woodbridge in view of Khan, Barbosa, and Fu to generate a normalized similarity value, as described at column 5, lines 16-19 of Corcoran.
With regard to Claim 20, Woodbridge and Khan do not explicitly describe “the cosine similarity is calculated by dividing the dot product of the pair of training vectors by the product of their Euclidean norms.”
However, paragraph 45 of Barbosa describes calculating a cosine similarity by dividing the dot product of the pair of training vectors by the product of their Euclidean norms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cosine similarity as described by Barbosa into the system of Woodbridge and Khan to generate a more accurate similarity value, as described at paragraph 15 of Barbosa.
With regard to Claim 23, Woodbridge describes “the NN is a convolutional neural network.” (Section IIIB)
With regard to Claim 24, Woodbridge describes “each word vector is created without storing the corresponding word from the batch.”  (Section IIIB describes that the feature vectors are generated from the potential targets, and does not describe storing the corresponding word from the batch.)
With regard to Claim 25, Woodbridge describes “each dictionary vector and corresponding classification indicator are indexed to facilitate similarity searching.”  (Section IIIB describes KD Trees which are an indexed classification indicator.)
With regard to Claim 26, Woodbridge describes “the training words comprise the dictionary words.”  (Section III, point 2, shown above).

14.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge in view of Khan, Barbosa, Fu, and Corcoran and further in view of Steelberg.
With regard to Claim 21, Woodbridge describes “each of the one or more closest matching dictionary vectors has an associated score.”  (Section V describes that similar words have small Euclidian distances (cited as “an associated score.”)
Woodbridge in view of Khan does not explicitly describe “reporting the classification indicators for the one or more closest matching dictionary vectors for each word vector in the batch comprises: for each word in the batch, selecting the highest score for each classification indicator; and averaging the selected highest scores for each classification indicator.”
However, Steelberg describes “reporting the classification indicators for the one or more closest matching dictionary vectors for each word vector in the batch comprises:
for each word in the batch, selecting the highest score for each classification indicator; (Paragraph 55 describes that the overall certainty score can be the average of two or more of the highest probability accurate values received from various classification engines.  Thus, the highest scores are chosen.) and
averaging the selected highest scores for each classification indicator.”  (Paragraph 55 describes that the overall certainty score can be the average of two or more of the highest probability accurate values received from various classification engines.  Thus, the highest scores are averaged.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the highest score averaging as described by Steelberg into the system of Woodbridge and Khan to prevent low scores from skewing the results, as described at paragraph 57 of Steelberg.

15.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge in view of Khan, Barbosa, Fu, and Corcoran and further in view of Gomez.
With regard to Claim 22, Woodbridge in view of Khan, Barbosa, Fu, and Corcoran does not explicitly describe “the training words, the dictionary words, and the words in the batch are encoded into a 30 character by 50 length matrix.”
However, page 500, section IIA of Gomez describes 26 by 24 encoding matrices.  Thus, Gomez recognizes the dimensions of an encoding matrix to be result-effective variables.  Accordingly, It would have been a matter of routine experimentation to modify Woodbridge in view of Khan to include a 30 by 50 encoding matrix.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the encoding matrix as suggested by Gomez into the system of Woodbridge in view of Khan, Barbosa, Fu, and Corcoran to get a desired word size, as described at section IIA of Gomez.

Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./           Examiner, Art Unit 2656                                                                                                                                                                                             
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656